Name: Commission Regulation (EEC) No 2915/88 of 21 September 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 88 Official Journal of the European Communities No L 262/23 COMMISSION REGULATION (EEC) No 2915/88 of 21 September 1988 fixing the amount of the subsidy on oil seeds ting year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calculated on the basis of an abatement of 5,835 ECU per 100 kilograms, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2834/88 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2834/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marke ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for sunflower seed shall be confirmed or replaced with effect from 22 September 1988 to take account, where applicable, of the conse ­ quences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 22 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 (2) OJ No L 197, 26. 7 . 1988, p . 1 . R OT No L 164, 24. 6 . 1985, p . 11 . ( «) OJ No L 250, 9 . 9 . 1988 , p. 12. 0 OJ No L 167, 25. 7 . 1972, p . 9 . ( «) OJ No L 197, 26. 7 . 1988 , p . 10 . 0 OJ No L 255, 15 . 9 . 1988, p. 19 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . O OJ No L 53, 1 . 3 . 1986, p . 47. ( ,0) OJ No L 183, 3 . 7 . 1987, p . 18 . No L 262/24 Official Journal of the European Communities 22. 9. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU): I I \  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 18,228 17,693 16,977 17,295 16,993 16,719 2. Final aids : II I III (a) Seed harvested and processed in : IIII II  Federal Republic of Germany (DM) 43,44 42,19 40,52 41,34 40,64 40,30  Netherlands (Fl) 48,44 47,02 45,14 45,98 45,19 44,78  BLEU (Bfrs/Lfrs) 871,67 845,84 811,19 826,48 820,54 807,31  France (FF) 128,66 124,46 118,72 121,10 122,88 120,64  Denmark (Dkr) 156,04 151,27 144,82 147,60 148,26 145,79  Ireland ( £ Irl) 14,294 13,826 13,187 13,451 13,664 13,415  United Kingdom ( £) 10,337 9,943 9,357 9,514 10,007 9,616  Italy (Lit) 26 518 25 595 24 251 24 662 25 589 24 777  Greece (Dr) 1 911,57 1 769,07 1 575,30 1 594,28 1 521,50 1 361,80 (b) Seed harvested in Spain and processed : I I \ \  in Spain (Pta) . 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 673,73 2 590,53 2 477,42 2 518,91 2 471,28 2 402,50 (c) Seed harvested in Portugal and processed : I I 1  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 001,10 3 898,58 3 742,80 3 783,97 3 723,90 3 606,81 22. 9. 88 Official Journal of the European Communities No L 262/25 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU): I I \  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal ' 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 20,728 20,193 19,477 19,795 19,493 19,219 2. Final aids : I l \ \ (a) Seed harvested and processed in : \ 1 \ I  Federal Republic of Germany \ l l \ I (DM) 49,34 48,09 46,42 47,24 46,54 46,21  Netherlands (Fl) 55,05 53,64 51,76 52,60 51,80 51,40  BLEU (Bfrs/Lfrs) 991,83 966,00 931,36 946,64 941,26 928,03  France (FF) 147,35 143,15 137,41 139,79 141,84 139,60  Denmark (Dkr) 177,93 173,15 166,70 169,49 170,37 167,89  Ireland ( £ Irl) 16,372 15,905 15,266 15,530 15,774 15,525  United Kingdom ( £) 11,977 11,583 10,997 11,154 11,694 11,304  Italy (Lit) 30 511 29 588 28 244 28 655 29 677 28 865  Greece (Dr) 2 283,56 2 141,07 1 947,30 1 966,28 1 893,50 1 733,80 (b) Seed harvested in Spain and Il Il processed : Il IIII  in Spain (Pta) 474,98 474,98 474,98 474,98 ' 474,98 474,98  in another Member State (Pta) 3 059,26 2 976,07 2 862^5 1 2 904,44 2 856,82 2 788,03 (c) Seed harvested in Portugal and II IlIIII processed : II IIIl\\\  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02   in another Member State (Esc) 4 471,12 4 368,59 4 212,82 4 253,99 4 193,92 4 076,82 No L 262/26 22. 9. 88Official Journal of the European Communities ANNEX III » Aids to sunflower seed (amounts per 100 kilograms) Current , 9 (') 1st period 10 C) 2nd period 11 0) 3rd period 12 (') 4th period 1 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 24,829 5,170 0,000 24,750 5,170 0,000 23,969 5,170 0,000 24,189 5,170 0,000 23,908 2. Final aids : I \ l (a) Seed harvested and processed in (2) : \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 59,10 65,94 1 188,18 176,69 213,22 19,632 14,386 36 610 2 754,73 58,91 65,73 1 184,36 176,07 212,51 19,563 14,328 36 474 2 691,99 57,09 63,68 , 1 146,56 169,80 205,47 18,865 13,685 35 000 2 476,89 57,69 64,26 1 157,10 171,38 207,37 19,041 13,756 35 218 2 470,06 57,04 63,52 1 154,44 174,42 209,10 19,398 14,454 36 565 2 398,65 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 2 836,13 797,28 2 823,84 797,28 2 700,32 797,28 2 725,18  797,28 2 680,73 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 5 849,60 5 680,29 0,00 5 834,01 5 665,15 0,00 5 658,04 5 494,28 0,00 5 677,93 .5 513,59 0,00 5 619,92 5 457,26 3 . Compensatory aids :  in Spain (Pta) 2 777,73 2 765,44 2 641,92 2 666,78 2 620,13 4. Special aid :  in Portugal (Esc) 5 680,29 5 665,15 5 494,28 5 513,59 5 457,26 (') Subject to the reduction resulting from the maximum guaranteed quantities system. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,072890 2,068510 2,064000 2.05989T) 2,059890 2,048430 Fl 2,338940 2,335090 2,331220 2,327350 2,327350 2,315310 Bfrs/Lfrs 43,484700 43,472200 43,462700 43,467100 43,467100 43,430800 FF 7,049290 7,050270 7,052450 7,055270 7,055270 7,065040 Dkr 7,958250 7,959820 7,964730 7,969510 7,969510 7,989790 £Irl 0,772407 0,772015 0,771690 0,771671 0,771671 0,771900 £ 0,659809 0,662020 0,664637 0,667035 0,667035 0,674124 Lit 1 545,42 1 551,36 1 556,16 1 560,48 1 560,48 1 573,05 Dr 167,51700 170,61600 172,90000 174,36300 174,36300 178,88000 Esc 171,02800 171,84600 172,61800 173,40400 173,40400 175,90000 Pta 138,41300 138,76900 139,16100 139,47100 139,47100 140,46400